DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation “a third component” in Line 23.  It is unclear as to whether this refers to the previously recited “third component” in Line 7.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted these as referring to the same third component.

Claim 17 recites the limitation “a fourth component” in Line 25.  It is unclear as to whether this refers to the previously recited “fourth component” in Line 13.  For the purposes of evaluating prior art with respect to patentability, the Examiner has interpreted these as referring to the same fourth component.

Dependent claims inherit the indefiniteness of their parent claims and are rejected under similar reasoning.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-7, 9-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 5,559,796 to Edam et al. (“Edam”).

In reference to Claim 1, Edam discloses a method comprising: receiving a first data stream (See Column 6 Line 64 – Column 7 Line 61, Column 8 Lines 20-46, Column 14 Lines 47-53, and Table I) from a first component of an electronic device (See Figure 2 Number 48c, Figure 7A Number 48c, and Figure 13 Number 41a’), the first data stream comprising first non-isochronous data (See Column 4 Lines 29-51 and Column 14 Lines 47-53) having a second component of the electronic device as a destination (See Figure 2 Number 48g, Figure 13 Number 48c’, and Column 5 Line 66 – Column 6 Line 6); packaging the first non-isochronous data of the first data stream into first packaged data for transport over an isochronous channel (See Column 4 Line 52 – Column 5 Line 4, Column 6 Lines 35-36, Column 7 Lines 30-32, Column 8 Lines 20-46, 

In reference to Claim 2, Edam discloses the limitations as applied to Claim 1 above.  Edam further discloses receiving second packaged data through the isochronous channel from the second component (See Column 11 Lines 51-61 and Column 17 Lines 13-17); extracting second non-isochronous data from the second 

In reference to Claim 4, Edam discloses the limitations as applied to Claim 1 above.  Edam further discloses buffering the first data stream in a first memory, wherein packaging the first non-isochronous data of the first data stream into first packaged data comprises retrieving the first data stream from the first memory (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [first storage location in the FIFO]); and buffering the second data stream in a second memory, wherein packaging the second non-isochronous data of the second data stream into second packaged data comprises retrieving the second data stream from the second memory (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [second storage location in the FIFO]).

In reference to Claim 5, Edam discloses the limitations as applied to Claim 4 above.  Edam further discloses determining a first amount of data in the first memory (See Column 1 Lines 41-49); determining a second amount of data in the second memory (See Column 1 Lines 41-49); and determining to transmit the first data stream over the isochronous channel based on the first amount of data and the second amount of data, wherein the packaging of the first non-isochronous data of the first data stream into first packaged data and the transmitting of the first packaged data over the isochronous channel are performed in response to determining to transmit the first data 

In reference to Claim 6, Edam discloses the limitations as applied to Claim 1 above.  Edam further discloses transmitting a first identifying semaphore character over the isochronous channel prior to transmitting the first packaged data over the isochronous channel, wherein the first identifying semaphore character comprises a symbol associated with the first component; and transmitting a second identifying semaphore character over the isochronous channel prior to transmitting the second packaged data over the isochronous channel to the fourth component, wherein the second identifying semaphore character comprises a second symbol associated with the third component (See Column 1 Lines 41-49).

In reference to Claim 7, Edam discloses the limitations as applied to Claim 1 above.  Edam further discloses receiving a second data stream from a third component of the electronic device (See Column 11 Lines 51-61 and Column 17 Lines 13-17), the second data stream comprising second non-isochronous data having a fourth component as a destination (See Column 11 Lines 51-61 and Column 17 Lines 13-17), wherein the second non-isochronous data comprises audio metadata (See Column 2 Lines 16-19), wherein the third component is an audio component (See Column 2 Lines 16-19), and wherein the fourth component is an audio component (See Column 2 Lines 

Claim 9 recites limitations which are substantially equivalent to those of Claim 1 and is rejected under similar reasoning.

Claim 10 recites limitations which are substantially equivalent to those of Claim 2 and is rejected under similar reasoning.

Claim 11 recites limitations which are substantially equivalent to those of Claim 3 and is rejected under similar reasoning.

Claim 12 recites limitations which are substantially equivalent to those of Claim 4 and is rejected under similar reasoning.

Claim 13 recites limitations which are substantially equivalent to those of Claim 5 and is rejected under similar reasoning.

Claim 14 recites limitations which are substantially equivalent to those of Claim 6 and is rejected under similar reasoning.

Claim 15 recites limitations which are substantially equivalent to those of Claim 7 and is rejected under similar reasoning.

In reference to Claim 17, Edam discloses an electronic device, comprising: an isochronous channel (See Figures 2, 7A, and 13 Number 46, Column 7 Lines 30-32, Column 8 Lines 20-46, and Column 14 Lines 47-53); a first communications bridge configured to communicate on the isochronous channel (See Figure 2 Number 50b, Figure 7A Number 42, and Figure 13 Number 42A); a first component local to the first communications bridge and coupled to the first communications bridge (See Figure 2 Number 48c, Figure 7A Number 48c, and Figure 13 Number 41a’); a third component local to the first communications bridge and coupled to the first communications bridge (See Column 4 Lines 29-51 [additional isochronous sources can be present in a node]); a second communications bridge configured to communicate with the first communications bridge through the isochronous channel (See Figure 2 Number 54b, Figure 7B Number 54, and Figure 13 Number 44a’); a second component remote from the first communications bridge and coupled to the second communications bridge (See Figure 2 Number 48g, Figure 13 Number 48c’, and Column 5 Line 66 – Column 6 Line 6); a fourth component remote from the first communications bridge and coupled to the second communications bridge (See Column 4 Lines 29-51 [additional isochronous sinks can be present in a node]), wherein the first communications bridge is configured 

In reference to Claim 18, Edam discloses the limitations as applied to Claim 17 above.  Edam further discloses that the second non-isochronous data comprises audio .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edam as applied to Claim 18 above, and further in view of US Patent Application Publication Number 2012/0281618 to Zheng et al. (“Zheng”).

In reference to Claim 20, Edam discloses the limitations as applied to Claim 18 above.  Edam further discloses that the first communications bridge is further configured to perform steps comprising: buffering the first data stream in a first memory, wherein packaging the first non-isochronous data of the first data stream into first packaged data comprises retrieving the first data stream from the first memory  (See Figure 7A Number 176, Column 7 Line 19 – Column 8 Line 29, and Column 9 Lines 40-45 [first storage location in the FIFO]); buffering the second data stream in a second memory, wherein 
.

Allowable Subject Matter

Claim(s) 8 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The claims remain allowable for the reasons of record.  The prior art fails to disclose, either alone or in combination, all of the claim limitations in the combinations as claimed.  The most relevant prior art references are Edam, Eneboe, and AAPA, as applied in the above rejections.  However, none of the aforementioned references .

Response to Arguments

Applicant’s arguments, See Page 13 Paragraph 2, filed 8 February 2022, with respect to the prior art rejections in view of Eneboe have been fully considered and are persuasive.  The prior art rejections in view of Eneboe of Claims 1-6, 9-14, and 17 have been withdrawn. 

Applicant's arguments, See Page 13 Paragraph 2, filed 8 February 2022, with respect to the prior art rejections in view of Edam have been fully considered but they are not persuasive.

Applicant has argued that Edam does not disclose an isochronous channel for transmitting the first packaged data over the isochronous channel to the second component and transmitting the second packaged data over the isochronous channel to the fourth component, as Edam identifies no specific channel that is an isochronous channel (See Page 13 Paragraph 2).  In response, the Examiner notes that Edam 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/Primary Examiner, Art Unit 2186